Citation Nr: 0728229	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an initial compensable disability rating for a 
ventral hernia. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO decision, which 
granted service connection for a ventral hernia and assigned 
a noncompensable (0 percent) rating, effective March 30, 
2001.  A Travel Board hearing was held before the undersigned 
Veterans Law Judge at the Portland, Oregon RO in June 2005.  
A transcript of that proceeding has been associated with the 
claims folder.  In November 2005, the Board issued a remand 
to obtain additional evidence.

The Board acknowledges that the veteran submitted an August 
2007 statement after the RO issued its May 2007 Supplemental 
Statement of the Case (SSOC).  It did not issue a SSOC after 
receipt of this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37 
(2006) (when a supplemental statement of the case is required 
and when additional evidence is submitted after issuance of a 
SOC or SSOC).  However, this evidence is duplicative of 
evidence previously of record.  Therefore, the Board finds 
that any error in failing to furnish a SSOC is not 
prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the veteran alleged in his July 2003 
Notice of Disagreement and August 2007 statement that his 
service-connected gastric B cell lymphoma and ventral hernia 
should both receive evaluations in excess of 0 percent.  
However, as the veteran specifically stated in his January 
2004 VA Form 9 that he wished to appeal the evaluation of his 
ventral hernia only, this is the sole issue before the Board.  
The issue of an increased rating for his gastric B cell 
lymphoma must be referred back to the RO. 

A November 2006 VA examination report raises a claim for 
secondary service connection for neurological impairment 
stemming from treatment for a service-connected disability; 
this matter is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected ventral hernia is not 
productive of weakening of the abdominal wall, and the need 
for a supporting belt has never been demonstrated.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for a ventral hernia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7339 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  
	
Letters dated in November 2005 and November 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The November 2005 and November 2006 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  It is also noted that the December 
2003 Statement of the Case, the November 2004 Supplemental 
Statement of the Case, the April 2005 Supplemental Statement 
of the Case, and the May 2007 Supplemental Statement of the 
Case, articulated the criteria for a higher rating and an 
analysis of the evidence.  Further, since the claim for an 
increased rating is being denied, the matter of the 
assignment of an effective date is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has not 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The November 2005 Board Remand ordered a new VA examination, 
which was conducted in November 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2006).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The November 2006 VA examination report, signed in January 
2007, is thorough and consistent with contemporaneous private 
and VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2006).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v.  Brown, 7 Vet. App. 55 (1994).  Here, however, the veteran 
timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of 
the establishment of service connection for it, VA must 
consider whether the veteran is entitled to "staged" ratings 
to compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2006).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran's ventral hernia has been rated 0 percent 
disabling, effective March 30, 2001, the date of the receipt 
of his claim.  The veteran seeks a higher rating due to pain, 
difficulty lifting objects, and constraints of daily living.  
See hearing transcript, June 2005.  

The veteran's ventral hernia is evaluated using the criteria 
under 38 C.F.R. § 4.114, DC 7339.  Under 38 C.F.R. § 4.114, 
Diagnostic Code 7339, a post-operative, ventral hernia is 
evaluated as 100 percent disabling when there is massive, 
persistent, severe diastasis of recti muscles, or extensive 
diffuse destruction or weakening of muscular and fascial 
support of abdominal wall so as to be inoperable.  A large 
hernia that is not well supported by a belt under ordinary 
conditions is evaluated as 40 percent disabling.  For a 20 
percent evaluation, there must be a small hernia that is not 
well supported by a belt under ordinary conditions, or a 
healed ventral hernia or post-operative wounds with weakening 
of abdominal wall and indication for a supporting belt.  
Residuals consisting of postoperative, healed wound with the 
use of a belt not indicated are evaluated as noncompensable.  
38 C.F.R. § 4.114, Diagnostic Code 7339 (2006).

In order to evaluate the symptomatology associated with the 
veteran's service-connected ventral hernia disability, the 
Board must distinguish the service-connected hernia symptoms 
from those of any non-service-connected disabilities.  When 
it is not possible to separate the effects of a service-
connected disability from a non-service-connected disability, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  

As noted above, the Board remanded this issue in November 
2005 in order to obtain private medical records and order a 
VA examination.  In March 2006, the veteran's private 
physician submitted a letter to the Board with an enclosure 
including all medical records on file for the veteran.  These 
records indicate that the veteran underwent surgery for a 
ventral hernia in March 1999.  See Good Samaritan Hospital 
and Medical Center treatment records, March 1999.  No 
operative complications were noted at this time.  Id.  The 
veteran contends that approximately six months after this 
hernia repair, he suffered an injury to his abdomen while 
changing a tire and has had consistent pain as a result.  See 
hearing transcript, June 2005.  In September 2000, private 
treatment records noted that the veteran had intermittent, 
chronic, postoperative pain following incisional hernia 
repair.  See Good Samaritan Hospital and Medical Center 
treatment records, September 2000.  However, the examining 
physician also stated that this pain was likely to be caused 
by a torn muscle and that no hernia defect was discernible.  
Id.  In August 2001, private treatment records showed that 
the veteran's abdominal walls were intact with no signs of a 
hernia, and that the veteran had been without symptoms for 
the previous year.  See Good Samaritan Hospital and Medical 
Center treatment records, August 2001.  In January 2002, the 
veteran was again examined for complaints of abdominal pain.  
See Good Samaritan Hospital and Medical Center treatment 
records, January 2002.  The examining physician stated that 
the veteran had a well-healed midline incision and made no 
note of a possible hernia.  Id.

In November 2006, the veteran underwent a VA examination.  At 
this examination, it was reported that there was no apparent 
weakening of the abdominal wall.  In addition, there was no 
indication at this examination that there was a need for a 
support belt.  As such, the criteria for an increased rating 
are not met.  The examiner suggested that the veteran's 
abdominal discomfort (i.e., complaints of pain) is more 
likely than not secondary to his gastritis and mild 
anastomotic ulcerations, neither of which is service-
connected.  However, he also stated that it is within the 
realm of plausibility that the mesh implanted for the 
veteran's ventral hernia could be irritating a superficial 
nerve of the abdominal wall causing sensitivity to light 
touch.  The Board notes that the aforementioned statement 
regarding "possible" neurological symptomatology is 
entirely equivocal.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  In any event, even if the neurological 
symptoms were secondary to treatment for the service-
connected hernia disability, neurological impairment would 
presumably be compensated through a separate evaluation not 
an increased evaluation for the ventral hernia as the rating 
criteria does not contemplate neurological symptoms.  (As 
noted in the Introduction, the matter of secondary service 
connection for neurological impairment stemming from 
treatment for a service-connected ventral hernia is referred 
to the RO for appropriate consideration.)

The physician who conducted the November 2006 VA examination 
was able to separate the symptomatology and effects of the 
veteran's non-service-connected disabilities from those of 
his service-connected disability to the extent that he stated 
that the veteran's abdominal pain was related to conditions 
other than his hernia, and that it was doubtful that his 
abdominal aortic aneurism was the cause of his symptoms.  The 
Board also recognizes that the veteran is not seeking service 
connection for an aortic abdominal aneurysm.  He has been 
very explicit in this regard.  See veteran's statement, March 
2006.  

Although the Board is sympathetic to the veteran's health 
difficulties and complaints of pain, the fact is that no 
competent medical evidence of record exists showing weakening 
of the abdominal walls or the need for a supporting belt.  
Therefore, the veteran's disability has not met the 
requirements to establish a higher rating.  

In regards to the veteran's contentions of abdominal pain due 
to a ventral hernia, the Board notes that the veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, or undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  The Board 
acknowledges the statement he made at the June 2005 hearing 
that he worked as a medic during service.  However, there is 
no evidence of record indicating that he has any internal 
medical experience or expertise in this area.  Further, it is 
noted, as discussed above, that the veteran's abdominal pain 
was deemed likely secondary to gastritis and anastomotic 
ulcerations. 

The Board notes that there are no other diagnostic codes 
potentially applicable to the service-connected disability.  
For the reasons discussed above, the Board concludes that the 
veteran is appropriately compensated for his ventral hernia 
with an evaluation of 0 percent.  A higher rating is not 
warranted. 

ORDER

Entitlement to an initial compensable evaluation for a 
ventral hernia is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


